(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Vistos conjuntamente los recursos números 9015 y 9016 interpues-tos por el apelante, el primero contra la sentencia de $15 de multa-que le fuera impuesta por un delito de alteración de la paz y el sé-gundo contra la sentencia a un mes de cárcel por el delito de portar-armas.
*955Bob cuanto, el primer señalamiento de error al efecto de que dichas sentencias son contrarias a la prueba carece de méritos, pues examinada la evidencia presentada por ambas partes, la aducida por El Pueblo de Puerto Rico, a la cual dió entero crédito la corte inferior, es a nuestro juicio suficiente para sostener ambas sentencias;
POR cuanto, la alegación que hace el apelante de que las dos sentencias recurridas son contrarias a derecho por haber sido dictadas fuera de término carece igualmente de fundamento, pues del récord aparece que al terminarse la vista de ambos casos el Juez hizo cons-tar que no iba a resolver dichos casos en aquel momento y que lo dejaría para el próximo martes a las nueve de la mañana, pregun-tando expresamente al abogado defensor si tenía, algún inconveniente, a lo que contestó dicho abogado en la forma siguiente: ‘ ‘ Oon mucho gusto, señor Juez, y comparecerá el acusado”, todo lo cual equivale a una renuncia expresa y clara por parte del acusado de su derecho a que dichas sentencias fuesen dictadas dentro del término fijado por el artículo 29 del Código de Enjuiciamiento Criminal;
PoR tanto, se declaran sin lugar ambos recursos y se confirman las sentencias recurridas dictadas ambas por la Corte de Distrito de San Juan con fecha 10 de diciembre de 1940.